FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MITCHELL BARNES-WALLACE;               
MAXWELL BREEN,
               Plaintiffs-Appellees,         No. 04-55732
                 v.                             D.C. No.
                                             CV-00-01726-
CITY OF SAN DIEGO,
                         Defendant,            NAJ/AJB
                                           Southern District of
               and                             California,
BOY SCOUTS OF AMERICA-DESERT                   San Diego
PACIFIC COUNCIL,
             Defendant-Appellant.
                                       

MITCHELL BARNES-WALLACE;               
MAXWELL BREEN; LORI BARNES-
WALLACE, Guardian Ad Litem;                  No. 04-56167
LYNN BARNES-WALLACE, Guardian                   D.C. No.
Ad Litem; MICHAEL BREEN,                    3:00-CV-01726-
Guardian Ad Litem; VALERIE
BREEN, Guardian Ad Litem,                       J-AJB
                                           Southern District of
             Plaintiffs-Appellants,            California,
               v.                              San Diego
CITY OF SAN DIEGO; BOY SCOUTS OF                ORDER
AMERICA-DESERT PACIFIC COUNCIL,
            Defendants-Appellees.
                                       
                    Filed May 15, 2009

  Before: William C. Canby, Jr., Andrew J. Kleinfeld, and
            Marsha S. Berzon, Circuit Judges.

                            5835
5836      BARNES-WALLACE v. BOY SCOUTS OF AMERICA
                           ORDER

   On April 1, 2009, the California Supreme Court denied this
court’s request for decision of certified questions without
prejudice to renewal of the request after resolution of the issue
of standing becomes final. Accordingly, further proceedings
in this court are stayed pending the final determination of the
Supreme Court of the United States of the petition for certio-
rari filed by the Defendants-Appellees on March 31, 2009
(Sup. Ct. Docket No. 08-1222), and pending the decision by
the Supreme Court of Buono v. Salazar, No. 08-472, cert.
granted, Feb. 23, 2009.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.